 



1

             
 
          Exhibit 10.45
 
           
Please quote our reference when replying
Our Ref: JTC(L) 3729/199 Temp 10
      (JTC LOGO) [a23718a2371802.gif]
 
           
10 March 2006
           
 
            TRIO-TECH INTERNATIONAL PTE LTD
1008 TOA PAYOH NORTH
#03-09
SINGAPORE(318996)       JTC Corporation
The JTC Summit
8 Jurong Town Hall Road
Singapore 609434


 
      contact
centre hotline   1800 568 7000        
main line   (65) 6560 0056

By Local Urgent Mail facsimile
  (65) 6565 5301
 
            (Attention : LEE-SOON SIEW KUAN)       website   www.jtc.gov.sg 

Dear Sirs,
OFFER OF TENANCY FOR FLATTED FACTORY SPACE

1 (a)   We refer to your application to reserve the Premises using Express Lane
Application Programme (“ELAP”) submitted on 9 March 2006 and accorded the
Application number: A0618408 (“the Application”) which was approved by us on 10
March 2006.

  (b)   Based on the information provided by you in the Application and on
condition that you have not breached any of the terms set out in the Terms and
Conditions for the use of ELAP, we are pleased to offer a tenancy of the
Premises subject to the covenants, terms and conditions in the annexed
Memorandum of Tenancy No. 27.09 (“the MT”) and in this letter (collectively
called “the Offer”) :

2 2.1   The Premises :

      Private Lot A0618408 also known as Unit #04-05/06/07 (“the Premises”) in
BLK 1004 TOA PAYOH NORTH (“the Building”) in the TOA PAYOH NORTH INDUSTRIAL
ESTATE SINGAPORE 318995 as delineated and edged in red on the plan attached to
the Offer.     2.2   Term of Tenancy :         3 years (“the Term”) with effect
from 14 May 2006 (“the Commencement Date”).

             
 
  (PEOPLE DEELOPER LOGO) [a23718a2371803.gif]   (INNOVATION CLASS LOGO)
[a23718a2371804.gif]   (QUALITY CLASS LOGO) [a23718a2371805.gif]



--------------------------------------------------------------------------------



 



 

 2
(JTC LOGO) [a23718a2371806.gif]

  2.3   Tenancy :

  (a)   Your due acceptance of the Offer in accordance with Clause 3 of this
letter shall, together with the Offer, constitute a binding tenancy agreement
(“the Tenancy”).     (b)   In the event of any inconsistency or conflict between
any covenant, term or condition of this letter and the MT, the relevant
covenant, term or condition in this letter shall prevail.

  2.4   Area :         Approximately 272.1 square metres (“the Area”).

  2.5   Rent :

  (a)   Discounted rate of Dollars $8.88 per square metre per month on the Area,
for so long as you shall occupy by way of tenancy an aggregate floor area of
5,000 to 9,999 square metres in the Building or in the various flatted factories
belonging to us; and     (b)   Discounted rate of Dollars $9.07 per square metre
per month on the Area, in the event that the said aggregate floor area occupied
is at any time reduced to between 1,000 to 4,999 square metres in the Building
or in the various flatted factories belonging to us; and     (c)   Normal rate
of Dollars $9.35 per square metre per month on the Area, in the event that the
said aggregate floor area occupied is at any time reduced to below
          1,000 square metres (when the discount shall be totally withdrawn)
with effect from the date of reduction in the said aggregate floor area,        
(“Rent”) to be paid without demand and in advance without deduction on the 1st
day of each month of the year (i.e. 1st of January, February, March, etc.).
After your first payment is made in accordance with Clause 3 of this letter and
the attached Payment Table, the next payment shall be made on 01 June 2006.



--------------------------------------------------------------------------------



 



 

3
(JTC LOGO) [a23718a2371806.gif]

  2.6   Service Charge :         $2.25 per square metre per month (“Service
Charge”) on the Area as charges for services rendered by us, payable by way of
additional and further rent without demand on the same date and in the same
manner as the Rent, subject to our revision from time to time.     2.7  
Security Deposit/Banker’s Guarantee :         Ordinarily we would require a
tenant to lodge with us a security deposit equivalent to three (3) months’ rent
and service charge. However, as an off-budget measure and as payment by GIRO has
been made a condition with which you must comply under clause 3 of this letter,
you shall, at the time of your acceptance of the Offer, place with us a deposit
equivalent to one (1) month’s Rent (at the discounted rate) and Service Charge
(“Security Deposit”) as security against any breach of the covenants, terms and
conditions in the Tenancy, as follows :

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
Guarantee in the form attached (effective from 14 March 2006 to 13 August 2009),
or such other form of security as we may in our absolute discretion permit or
accept.     (b)   The Security Deposit shall be maintained at the same sum
throughout the Term and shall be repayable to you without interest, or returned
to you for cancellation, after the termination of the Term (by expiry or
otherwise) or expiry of the Banker’s Guarantee, as the case may be, subject to
appropriate deductions or payment to us for damages or other sums due under the
Tenancy.     (c)   If the Rent at the discounted rate is increased to the normal
rate, or Service Charge is increased, or any deductions are made from the
Security Deposit, you shall immediately pay the amount of such increase or make
good the deductions so that the Security Deposit shall at all times be equal to
one (1) month’s Rent (at the normal or discounted rate, as the case may be) and
Service Charge.



--------------------------------------------------------------------------------



 



 

4
(JTC LOGO) [a23718a2371806.gif]

  (d)   If at any time during the Term, your GIRO payment is discontinued, then
you shall place with us, within two (2) weeks of the date of discontinuance of
your GIRO payment, the additional sum equivalent to two (2) months’ Rent and
Service Charge, so that the Security Deposit shall at all times be equal to
three (3) months’ Rent (at the normal or discounted rate, as the case may be)
and Service Charge for the remaining period of the Term.     (e)   If at any
time during the Term the off-budget measure is withdrawn you shall, if required
in writing by us, also pay to us the additional sum equivalent to two (2)
months’ Rent and Service Charge, so that the Security Deposit shall at all times
be equal to three (3) months’ Rent (at the normal or discounted rate, as the
case may be) and Service Charge for the remaining period of the Term.

  2.8   Mode of Payment :

  (a)   Your first payment to be made with your letter of acceptance in
accordance with Clause 3 of this letter and the attached Payment Table shall be
by non-cash mode (eg, Cashier’s Order, cheque).     (b)   Thereafter during the
Term, you shall pay Rent, Service Charge and GST by Interbank GIRO or any other
mode to be determined by us.     (c)   You have an existing account with us from
which we shall deduct the aforesaid payments. You are therefore not required to
submit a duly completed GIRO form as part of the Mode of Due Acceptance. But if
you wish to have a separate GIRO account to meet the aforesaid payments, please
complete the GIRO deduction form enclosed.

  2.9   Authorised Use :         You shall use the Premises for the purpose of
semiconductor testing and assembly for printed circuit boards and related
electronics devices only and for no other purpose whatsoever (“the Authorised
Use”).     2.10   Approvals :         The Tenancy is subject to approvals being
obtained from the relevant governmental and statutory authorities.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a23718a2371806.gif]
  5  
2.11 Possession of Premises :

  (a)   Subject to your acceptance of the Offer, keys to the Premises shall be
made available to you within the period of two (2) months prior to the
Commencement Date.     (b)   From the date you accept the keys to the Premises
(“Possession Date”) until the Commencement Date, you shall be deemed a licensee
upon the same covenants, terms and conditions as in the Tenancy.     (c)   If
you proceed with the Tenancy after the Commencement Date, the licence fee
payable from the Possession Date to the Commencement Date shall be waived
(“Rent-Free Period”). Should you fail to so proceed, you shall:

  (c1)   remove everything installed by you;     (c2)   reinstate the Premises
to its original state and condition; and     (c3)   pay us a sum equal to the
prevailing market rent payable for the period from the Possession Date up to the
date
the installations are removed and reinstatement completed to our satisfaction,

without prejudice to any other rights and remedies we may have against you under
the Tenancy or at law.
2.12 Loading Capacity :

  (a)   Normal (Ground & Non-ground) Floor Premises :

You shall comply and ensure compliance with the following restrictions:

  (a1)   maximum loading capacity of the goods lifts in the Building; and    
(a2)   maximum floor loading capacity of 10 kiloNewtons per square metre of the
Premises on the 04 storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a23718a2371806.gif]
  6  
     2.13 Option for Renewal of Tenancy :

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy.     (b)   We may grant you a
further term of tenancy of the Premises subject to the following :

  (b1)   there shall be no breach of your obligations at the time you make your
request for a further term, and at the expiry of the Term;     (b2)   the
duration of the further term shall be mutually agreed upon;     (b3)   the rent
payable shall be at a revised rate to be determined by us, having regard to the
market rent of the Premises at the time of granting the further term. Our
determination of the rent shall be final and conclusive; and     (b4)   the
tenancy for the further term shall be upon the same covenants, terms and
conditions except for the duration, rent, security deposit (which shall be
equivalent to three (3) month’s rent and service charge instead of two
(2) months), and excluding a covenant for renewal of tenancy.

3 Mode of Due Acceptance :
The Offer shall lapse if we do not receive the following by 13 March 2006 :

  (a)   Duly signed letter of acceptance (in duplicate) of the Offer, in the
form set out in the Letter of Acceptance attached. (Please date as required in
your letter of acceptance)     (b)   Payment of the sum set out in the Payment
Table attached.     (c)   Duly completed GIRO authorization form.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a23718a2371806.gif]
  7  

4   Please note that payments made prior to your giving us the other items
listed above may be cleared by and credited by us upon receipt. However, if
those other items are not forthcoming from you within the time stipulated
herein, the Offer shall lapse and there shall be no contract between you and us
arising hereunder. Any payments received shall then be refunded to you without
interest and you shall have no claim of whatsoever nature against us.   5  
Rent-Free Period :       As the Commencement Date will not be deferred, we
advise you to accept the Offer as soon as possible and to collect the keys to
the Premises on the scheduled date in order to maximize the Rent-Free Period
referred to in Clause 2.11(c) of this letter.   6   Variation to the Tenancy :  
    Any variation, modification, amendment, deletion, addition or otherwise of
the Offer shall not be enforceable unless agreed by both parties and reduced in
writing by us. No terms or representation or otherwise, whether expressed or
implied, shall form part of the Offer other than what is contained herein.   7  
Car-Parking Scheme :       The carpark for BLK 1004 TOA PAYOH NORTH is currently
managed by WILSON PARKING (SINGAPORE) PTE LTD and you will have to observe and
be bound by all the rules and regulations governing the use and operation of the
carpark. You are requested to contact:

32 SULTAN GATE
SINGAPORE 198480
on your use of the carpark.

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a23718a2371806.gif]
  8 

8   Electricity Connection :       Upon your acceptance of the Offer, you are
advised to proceed expeditiously to engage a registered electrical consultant to
submit two sets each of electrical single-line diagrams and electrical layout
plans to and in accordance with the requirements of our Facilities Management
Section, Operations Support Department of our Customer Services Group, for
endorsement before an application is made to SP Services Ltd to open an account
for electricity connection.       Please contact the Facilities Management
Section at Blk 25 Kallang Avenue #05-02 Kallang Basin Industrial Estate
Singapore 339416 for their requirements.   9   To guide and assist you, we
enclose a Schedule of Statutory Controls for Flatted, Ramp-Up and Stack-Up
Factory Customers.

Yours faithfully
/s/ Ginny PILLAM (Ms)
Ginny PILLAM (Ms)
INDUSTRIAL DEVELOPMENT (HIGH-RISE) DEPARTMENT
INDUSTRIAL PARKS DEVELOPMENT GROUP
JTC CORPORATION
DID : 68833388
FAX : 68855900
Email: lamplg@jtc.gov.sg
ENCS:
þ Payment Table                          þ GIRO Form(s)     þ Specimen BG Plan
þ Specimen Acceptance Form     þ MT No. 27.09
þ Schedule of Statutory Controls for Flatted, Ramp-Up and Stack-Up Factory
Customers

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a23718a2371806.gif]
 9  
PAYMENT TABLE
PREMISES : PRIVATE LOT A0618408 UNIT #04-05 /06 /07 BLK 1004 TOA PAYOH NORTH TOA
PAYOH NORTH INDUSTRIAL ESTATE SINGAPORE 318995

                                      Amount     +5% GST  
Rent at $8.88 per square metre per month on 272.1 square metres for the period
14 May 2006 to 13 June 2006
  $ 2416.25             $ 120.81  
 
                       
$2.25 per square metre per month on 272.1 square metres for the period 14
May 2006 to 13 June 2006
  $ 612.23             $ 30.61  
 
                       
Total Rent Payable (inclusive of Service Charge)
          $ 3028.48     $ 151.42  
 
                       
Security Deposit equivalent to three (3) months’ Rent and Service Charge (in
cash or Banker’s Guarantee provided in accordance with Clause 2.7 of this
letter)
  $ 9085.44                  
 
                       
Less:
                       
Equivalent of two (2) month’s Rent and Service Charge (re Off-budget Measure and
GIRO)
  $ 6056.96     $ 3028.48          

 



--------------------------------------------------------------------------------



 



(JTC LOGO) [a23718a2371806.gif]
  10  

                 
Stamp fee payable on Letter of Acceptance (which we will stamp on your behalf)
               
 
               
Note: If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
  $ 294.00          
 
               
Sub-Total Payable
  $ 6350.96     $ 151.42  
 
               
Add: GST@ 5%
  $ 151.42          
 
               
Total Payable inclusive of GST
  $ 6502.38          

 